DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 3, 2022, has been received and entered.
	Claims 4, 7, and 9 are cancelled. 
	Claims 1-3, 5, 6, 8, and 10-18 are pending.  Claims 13-16 are withdrawn.
	Claims 1-3, 5, 6, 8, 10-12, 17, and 18 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in claim 17 that the second amylase exhibits ‘at least 95% sequence identity with the amino acid sequence of a wild-type enzyme from Bacillus SP707’ is not supported by the specification as filed.  In the discussion in the specification regarding an optional additional amylase for inclusion in the invention (starting on page 14, last paragraph), preferred amylases include variants exhibiting at least 95% identity with the wild-type enzyme from Bacillus sp. 707 (SEQ ID NO:7 in US 6,093,562) (page 15, lines 10-11).  The organism “Bacillus sp. 707” as recited in the specification is distinct from “Bacillus SP707” as recited in claim 17.  Therefore, claim 17 includes new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.  
This rejection can be overcome by deleting “SP707” in the last line of claim 17, and inserting “sp. 707” in its place.

Claim Interpretation
Claim 17 will be interpreted as reciting a second amylase exhibiting at least 95% sequence identity with the amino acid sequence of a wild-type enzyme from Bacillus sp. 707.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sone (US 5,030,377. Listed on IDS filed 4/4/19) in view of Meek (US 2009/0209447. Previously cited), Rybak (US 2006/0160192. Previously cited), and Bastigkeit (US 2007/0270324. Previously cited), and in light of Jones (US 2008/0293607. Previously cited), Miksch (US 2004/0005695. Previously cited), and Copenhaver (US 2011/0165635. Previously cited).
Sone discloses a detergent composition which comprises (a) at least one surfactant, and (b) at least one starch debranching enzyme selected from the group consisting of pullulanase, isopullulanase, and isoamylase (abstract).  The detergent composition is to be used as an automatic-dishwashing detergent composition (column 2, lines 22-27).  Therefore, the detergent composition reads on a ‘cleaning composition.’  
Component (a) of their composition, the at least one surfactant, is preferably in an amount of 0.5 to 60% by weight based on the composition (column 1, line 66 through column 2, line 1).  Additionally, the surfactants which can be used as component (a) include anionic surfactants and nonionic surfactants (column 2, lines 3-20).  Suitable anionic surfactants include alkylbenzenesulfonic acid salts, alkyl or alkenyl ether sulfate salts, alkyl or alkenyl sulfate salts, olefinsulfonic acid salts, and alkenesulfonic acid salts, amongst others (column 2, lines 3-12).  These read on some of the preferred non-soap anionic surfactants disclosed in the instant specification (page 18, last full paragraph; e.g. alkyl sulfate).  It would have been within the purview of the skilled artisan to have included any combination of the anionic surfactants and nonionic surfactants taught by Sone as suitable for inclusion in component (a), including a combination comprising a non-soap anionic surfactant and a non-ionic surfactant.  Therefore, component (a) of Sone is comparable to ‘c) a cleaning adjunct comprising a surfactant system, wherein the surfactant system includes a non-soap anionic surfactant and a non-ionic surfactant’ of instant claim 1, wherein component (a) of Sone is present at 0.5 to 60% by weight based on the composition which overlaps with the claimed range of ‘from 12% to 40% by weight of the cleaning composition.’  
Regarding component (b) of their composition, Sone teaches that the starch debranching enzyme, wherein preferred species include isoamylase, shows amylopectin 6-glucanohydrolase activity (column 2, lines 44-47).  As evidenced by Jones, isoamylase hydrolyses α-1,6-D-glucosidic branch linkages in amylopectin, and is known as EC 3.2.1.68 (page 27, paragraph [0456] of Jones).  Therefore, isoamylase reads on a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages, having activity EC 3.2.1.68 (elected species of instant claims 2 and 3).  As such, at least the embodiment of Sone comprising isoamylase meets the limitation of instant claim 1 of a cleaning composition comprising ‘a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages.’
The detergent composition may further contain α-amylase as component (c) (abstract), and the inclusion of α-amylase is preferable to improve detergency for starchy dirt (column 2, lines 63-66).  As evidenced by Miksch, α-amylase is a hydrolase for α-1,4-glycosidic bonds as occurring in amylose, amylopectin, or glycogen (page 7, paragraph [0076] of Miksch).  Thus it reads on an amylase ‘having activity to alpha-1,4-glycosidic bonds’ as recited for b) of instant claim 1.  As such, the embodiment of the Sone composition containing α-amylase is comparable to the claimed invention.  
In sum, Sone is comparable to the claimed invention in that Sone discloses a cleaning composition (a detergent composition) comprising a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages (isoamylase); b) an amylase having activity to alpha-1,4-glycosidic bonds (α-amylase); and c) a cleaning adjunct comprising a surfactant system, wherein the surfactant system includes a non-soap anionic surfactant and a non-ionic surfactant, and wherein the surfactant system is 0.5 to 60% by weight based on the composition.

Sone differs from the claimed invention in that Sone does not disclose:
that the α-amylase (reading on an amylase having activity to alpha-1,4-glycosidic bonds) exhibits at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2, wherein SEQ ID NO:2 is the amino acid sequence of a wild-type enzyme from Bacillus SP722;
that the at least one starch debranching enzyme showing amylopectin 6-glucanohydrolase activity (column 2, lines 40-47) (reading on ‘a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages’) has at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:1; and
the weight ratio of the non-soap anionic surfactant to the non-ionic surfactant is from 100:1 to 1:1.

Regarding difference (a) (Sone does not disclose that the α-amylase
exhibits at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2, which is the amino acid sequence of a wild-type enzyme from Bacillus SP722):
Sone teaches that any species thereof of α-amylase may be used (column 2, line 67 through column 3, line 2).  The α-amylase can be obtained as commercial products under the name of, for example TERMAMYL® and MAXAMYL® (column 3, lines 4-7).
Meek discloses low or nil phosphate and low or nil borate cleaning compositions comprising a protease cleaning system and a wetting agent (page 1, paragraph [0002]).  The cleaning composition includes cleaning detergents, hand dishwashing agents, light duty dishwashing agents, and machine dishwashing agents (page 1, paragraph [0006]).  The cleaning compositions of Meek can comprise one or more enzymes which provide cleaning performance and/or fabric care benefits (page 7, paragraph [0141]).  The list of examples of suitable enzymes include amylases, and mixtures of the examples of suitable enzymes (page 7, paragraph [0141]).  A typical combination is an enzyme cocktail that may comprise, for example, a protease and lipase in conjunction with amylase (page 7, paragraph [0141]).  
Suitable alpha-amylases are taught in Meek, including variants exhibiting at least 90% identity with SEQ ID No. 4 in WO 06/002643, the wild-type enzyme from Bacillus SP722, and in one aspect, variants with deletions in the 183 and 184 positions and variants described in WO 00/60060 (page 7, paragraphs [0142] and [0145]).  According to the instant specification, “Preferred second amylases are variants exhibiting at least 90% identity with SEQ ID NO: 4 in WO06/002643, the wild-type enzyme from Bacillus SP722 (SEQ ID NO: 2 herein), especially variants with deletions in the 183 and 184 positions and variants described in WO 00/60060” (page 14, lines 26-29).  Therefore, Meek teaches that the alpha-amylase included in their cleaning composition is a variant exhibiting at least 90% sequence identity with SEQ ID NO:2 of instant claim 1, the amino acid sequence of a wild-type enzyme from Bacillus SP722, thereby reading on ‘b) an amylase having activity to alpha-1,4-glycosidic bonds and exhibiting at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2, wherein the SEQ ID NO:2 is the amino acid sequence of a wild-type enzyme from Bacillus SP722’ of instant claim 1, as well as meeting the limitation of instant claim 18.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the α-amylase with an α-amylase that is a variant exhibiting at least 90% identity with SEQ ID No. 4 in WO 06/002643, which is the amino acid sequence of a wild-type enzyme from Bacillus SP722 (i.e. at least 90% sequence identity with SEQ ID NO:2 of instant claim 1; reads on the amylase of instant claim 18), in the Sone detergent composition comprising isoamylase, α-amylase, and a combination of a non-soap anionic surfactant and a non-ionic surfactant, for the predictable result of obtaining a detergent composition suitable for automatic-dishwashing (as sought by Sone, see column 2, lines 22-25 and lines 37-38 and claim 6 of Sone).  It would have been a matter of simple substitution of one α-amylase for another which are both recognized as being suitable for inclusion in cleaning compositions such as detergent compositions.  There would have been a reasonable expectation of success in obtaining a detergent composition suitable for automatic-dishwashing since Meek teaches that this α-amylase can be included in cleaning compositions wherein the cleaning compositions of Meek include detergent compositions for dishwashing.  

Regarding difference (b) (Sone does not disclose that the at least one starch debranching enzyme showing amylopectin 6-glucanohydrolase activity (column 2, lines 40-47) (reading on ‘a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages’) has at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:1):
Rybak discloses providing an L-amino acid-producing bacterium of the Enterobacteriaceae family, wherein the bacterium has been modified so that the glycogen biosynthesis pathway is disrupted (page 1, paragraph [0014]).  Rybak teaches that the glgX gene encodes glycogen phosphorylate-limit dextrin α-1,6-glucohydrolase (page 3, paragraph [0050]).  The glgX gene is located between two genes on the chromosome of E. coli K-12 (page 3, paragraph [0050]).  Thus the enzyme encoded by the glgX gene is obtainable from E.coli, thereby meeting a limitation of instant claim 6.  The amino acid sequence of the glycogen phosphorylase-limit dextrin α-1,6-glucohydrolase encoded by the glgX gene is shown in SEQ ID NO:16 (page 3, paragraph [0050]).  SEQ ID NO:16 of Rybak has 100% query match with SEQ ID NO:1 of instant claim 1, as found in a sequence search partially shown below:
RESULT 2
US-11-275-569-16
; Sequence 16, Application US/11275569
; Publication No. US20060160192A1
; GENERAL INFORMATION:
;  APPLICANT: Ajinomoto Co., Inc.
;  TITLE OF INVENTION: METHOD FOR PRODUCING L-AMINO ACID USING BACTERIUM OF THE
;  TITLE OF INVENTION:  ENTEROBACTERIACEAE FAMILY HAVING PATHWAY OF GLYCOGEN BIOSYNTHESIS DISRUPTED
;  FILE REFERENCE: C440-C5323
;  CURRENT APPLICATION NUMBER: US/11/275,569
;  CURRENT FILING DATE:  2006-01-17
;  PRIOR APPLICATION NUMBER: RU2005101110
;  PRIOR FILING DATE: 2005-01-19
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 16
;   LENGTH: 657
;   TYPE: PRT
;   ORGANISM: Escherichia coli
US-11-275-569-16

  Query Match             100.0%;  Score 3615;  DB 6;  Length 657;
  Best Local Similarity   100.0%;  
  Matches  657;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the at least one starch debranching enzyme (e.g. isoamylase) with the glycogen phosphorylase-limit dextrin α-1,6-glucohydrolase encoded by the glgX gene of Rybak in the composition rendered obvious by Sone in view of Meek.  It would have been a matter of simple substitution of one enzyme known for hydrolyzing 1,6-glucosidic linkages for another.  There would have been a reasonable expectation of success of obtaining a detergent composition suitable for automatic-dishwashing (as sought by Sone) since the enzyme of Rybak is an α-1,6-glucohydrolase and thus would be expected to show starch debranching activity and/or amylopectin 6-glucanohydrolase activity.  

Regarding difference (c) (Sone does not disclose that the weight ratio of the non-soap anionic surfactant to the non-ionic surfactant is from 100:1 to 1:1):
Bastigkeit discloses a enzymatic detergent composition having high water content, wherein the detergent composition includes an amylase enzyme component, a nonionic surfactant component, an anionic surfactant component, and a liquid carrier (abstract; page 1, paragraph [0007]).  The amylase enzyme component may be an alpha-amylase (page 2, paragraph [0015]).  In addition to the amylase enzyme component, the detergent composition of Bastigkeit may also include one or more additional enzymes such as an enzyme mixture of protease and amylase, wherein useful amylases include isoamylases (page 2, paragraphs [0016]-[0017]).  
Bastigkeit teaches that the nonionic surfactant will generally comprise from about 0.5% to 10% by weight of the composition, and more preferably from about 0.5% to about 5.0% by weight (page 2, paragraph [0018]).  The anionic surfactant will generally comprise from about 0.5% to 15.0% by weight of the composition, preferably from about 0.5% to about 10.0% by weight (page 3, paragraph [0029]).  This signifies that the surfactants will generally comprise about 1.0% to about 25.0% by weight of the composition (addition of lower and upper limits for the nonionic surfactant and the anionic surfactant), and more preferably from about 1.0% to about 15.0% by weight (addition of lower and upper limits for the nonionic surfactant and the anionic surfactant preferred ranges).   
Suitable anionic surfactants for the invention of Bastigkeit include alkylbenzene sulfonates (page 3, paragraph [0030]) such as sodium linear alkyl benzene sulfonate (page 3, paragraph [0034]), which read on non-soap anionic surfactants (see page 20, lines 6-9 of the instant specification referring to linear alkylbenzene sulphonate as a preferred non-soap anionic surfactant).  Additionally, Bastigkeit teaches that in accordance with an exemplary embodiment, the detergent composition comprises an anionic:anionic:nonionic surfactant ratio of about 1:2:1 (page 4, paragraph [0042]).  This signifies that if one anionic surfactant is alkylbenzene sulfonate such as sodium linear alkyl benzene sulfonate (reading on a non-soap anionic surfactant), then the weight ratio of the anionic surfactant to the non-ionic surfactant is 1:1 or 2:1, each of which falls in the claimed range of ‘from 100:1 to 1:1.’
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included the non-soap anionic surfactant and the nonionic surfactant in amounts such that the weight ratio of the non-soap anionic surfactant to the nonionic surfactant is 1:1 or 2:1, in the detergent composition rendered obvious by Sone, Meek and Rybak comprising a surfactant system that includes a non-soap anionic surfactant and a non-ionic surfactant, wherein the surfactant system is 0.5 to 60% by weight based on the composition (see discussion above regarding component (a) of Sone).  One of ordinary skill in the art would have been motivated to do this since the combination of anionic surfactant (including a non-soap anionic surfactant) and nonionic surfactant is recognized in Bastigkeit as being provided together at those weight ratios for a detergent composition similar to the detergent composition of Sone:  a detergent composition comprising amylase, e.g. alpha-amylase, and one or more enzymes such as isoamylase; at least one surfactant at overlapping weight percentages of the detergent composition (0.5 to 60% in Sone; about 1.0% to about 25.0% in Bastigkeit).  There would have been a reasonable expectation of success of obtaining a detergent composition that is suitable for dishwashing by making this modification of the weight ratios of the surfactants since Sone teaches that their detergent compositions can comprise anionic surfactants and nonionic surfactants, and since Bastigkeit teaches those weight ratios are suitable for a detergent composition comprising anionic and nonionic surfactants (thus speaking to the invention of Sone).  
Therefore, Sone in view of Meek, Rybak, and Bastigkeit renders obvious instant claims 1, 2 (elected species ‘EC 3.2.1.68’), 3, 6 (Rybak teaches the enzyme is obtainable from E. coli), and 18.
Regarding instant claim 5, isoamylase is a member of the Glycoside Hydrolase Family 13, as evidenced by Copenhaver (Table 1 on page 13).  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 8, Sone teaches that in one example, the detergent composition of Sone comprises sodium alkylethoxylate sulfate (column 8, lines 60-64), reading on ‘alkoxylated alkyl sulfate surfactant’ (see page 20, lines 13-14 of the instant specification teaching that preferably the alkoxylated alkyl sulphate is an ethoxylated alkyl sulphate).  It would have been obvious to have included sodium alkylethoxylate sulfate in the detergent composition rendered obvious by Sone in view of Meek, Rybak, and Bastigkeit, since Sone teaches that surfactant for inclusion in one example of their invention.  Therefore, instant claim 8 is rendered obvious.
Regarding instant claim 10, Sone in view of Meek, Rybak, and Bastigkeit differs from the claimed invention in that Sone does not expressly disclose that in a 1 wt% solution in deionized water, their composition provides a pH from 7.5 to less than 9.  However, Meek teaches that for their cleaning composition, the cleaning composition may have a pH of from about 6 to about 11, from about 7 to about 10, or even from about 8.3 to about 9 (page 2, paragraph [0039]).  To achieve the desired pH, pH adjusting components may be used, such as sodium silicate (page 9, paragraph [0181]).  Additionally, Meek teaches that cleaning composition may comprise one or more enzymes, including proteases, pullulanases, and amylases, and mixtures of the enzymes they list (page 2, paragraph [0038]).  Before the effective filing date of the claimed invention, it would have been obvious to have adjusted the pH of the detergent composition rendered obvious by Sone in view of Meek, Rybak, and Bastigkeit to a pH from about 6 to about 11, from about 7 to about 10, or from about 8.3 to about 9 such that the detergent compositions maintains any of these pH ranges when diluted to any extent, including when in a 1 wt% solution in deionized water, since Meek teaches that these pH ranges are suitable for a cleaning composition that can be a detergent composition and can comprise enzymes including pullulanases and amylases (speaking to the composition rendered obvious by Sone, Meek, Rybak, and Bastigkeit).  It would have been a matter of applying a known technique regarding the comparable composition of Meek to the ‘base’ composition of Sone which is of the same technology of cleaning compositions for the predictable result of obtaining a composition suitable for cleaning, including for dishwashing.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 11, Sone teaches that their detergent composition may contain other ingredients generally incorporated in conventional detergent compositions depending on the intended use of the detergent composition without any particular limitations (column 5, lines 14-19).  These ingredients include “activators for enzymes or bleaching agents” (column 5, lines 41-49).  An activator for bleaching agents reads on a bleach activator.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 12, as stated above, Sone teaches that their detergent composition may contain other ingredients generally incorporated in conventional detergent compositions depending on the intended use of the detergent composition without any particular limitations (column 5, lines 14-19).  These ingredients include enzymes such as protease (column 5, lines 41-45).  Also, Sone teaches that their automatic-dishwashing detergent composition may further contain conventional ingredients, for example proteolytic enzymes, if necessary (column 6, lines 48-50).  Therefore, instant claim 12 is rendered obvious.
Regarding instant claim 17, Sone in view of Meek, Rybak, and Bastigkeit differs from instant claim 17 in that they do not disclose that the detergent composition further comprises a second amylase exhibiting at least 95% sequence identity with the amino acid sequence of a wild-type enzyme from Bacillus sp.707 (see ‘Claim Interpretation’ section above).  However, Meek teaches that their cleaning compositions can comprise one or more enzymes which provide cleaning performance and/or fabric care benefits (page 7, paragraph [0141]).  The list of examples of suitable enzymes in Meek include amylases, and mixtures of the examples of suitable enzymes (page 7, paragraph [0141]).  Suitable alpha-amylases taught in Meek include variants derived from Bacillus sp.707, whose sequence is shown as SEQ ID NO:2, preferably comprising one or more of five mutations (M202, M208, S255, R172, M261) (page 7, paragraphs [0142] and [0146]).  SEQ ID NO:2 of Meek has 485 amino acids (page 15), and thus a variant comprising one to five mutations has about 99.0% to 99.8% sequence identify with the amino acid sequence of the enzyme from Bacillus sp. 707 [Calculation: one mutation 484/485 x 100 = 99.8%; five mutations 480/485 x 100 = 99.0%].  Before the effective filing date of the claimed invention, it would have been obvious to have further included an alpha-amylase that is a variant derived from Bacillus sp. 707 as disclosed in Meek (99.0% to 99.8% sequence identity with the wild-type enzyme from Bacillus sp. 707, reads on ‘at least 95% sequence identify’) in the detergent composition rendered obvious by Sone in view of Meek, Rybak, and Bastigkeit.  One of ordinary skill in the art would have been motivated to further include that alpha-amylase (reading on a ‘second amylase’) since Sone teaches that their detergent composition may include additional enzymes (column 5, lines 14-19 and 41-45) and Meek indicates that the enzymes they disclose, including the alpha-amylase variant derived from Bacillus sp. 707, provide cleaning performance (page 7, paragraph [0141]), which is a benefit which would have been desired for the invention of Sone.  Therefore, instant claim 17 is rendered obvious.  
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 8, 10-12, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 13-20 of copending Application No. 16/270,627 in view of Meek (US 2009/0209447. Previously cited), Bastigkeit (US 2007/0270324. Previously cited), Rybak (US 2006/0160192. Previously cited), and Sone (US 5,030,377. Listed on IDS filed 4/4/19), and in light of Jones (US 2008/0293607. Previously cited) and Copenhaver (US 2011/0165635. Previously cited).
Claim 1 of `627 recites a cleaning composition comprising a glycogen-debranching enzyme having the amino acid sequence of SEQ ID NO:1.  This glycogen-debranching enzyme differs from the glycogen-debranching enzyme of instant claim 1 in that claim 1 of `627 does not recite that the enzyme has activity to 1,6-glucosidic linkages.  However, SEQ ID NO:1 of claim 1 of `627 is identical to SEQ ID NO:1 of instant claim 1.  It is obvious that the glycogen-debranching enzyme of the claims of `627 encompasses a glycogen-debranching enzyme having the same functional properties as recited in the instant claims, including having activity to 1,6-glucosidic linkages as recited in instant claim 1, since it has a sequence reading on the sequence of the glycogen-debranching enzyme of instant claim 1.  Therefore, the glycogen-debranching enzyme of the claims of `627 renders obvious the glycogen-debranching enzyme of instant claim 1.  According to the instant specification, SEQ ID NO:1 of instant claim 1 corresponds to isoamylase (paragraph [0299] of published application).  Since the claims of `627 recite a glycogen-debranching enzyme having the amino acid sequence of SEQ ID NO: 1 of instant claim 1, then the claims of `627 render obvious that the glycogen-debranching enzyme is isoamylase and thus render obvious instant claims 2 and 3 (EC 3.2.1.68 corresponds to isoamylase, as evidenced by Jones at page 27, paragraph [0456]), and instant claim 5 (isoamylase is a member of the Glycoside Hydrolase Family 13, as evidenced by Copenhaver in Table 1 on page 13; also, see claim 4 of `627).
Claim 1 of `627 further recites that the cleaning composition comprises a wild type amylase from Bacillus SP722 having the activity of cleaving alpha-1,4-glycosidic bonds.  The claims of `627 differ from the instant claims in that they do not recite that this amylase exhibits at least 80% sequence identity with SEQ ID NO:2 (or at least 90% sequence identity as recited in instant claim 18) which is the amino acid sequence of a wild-type enzyme from Bacillus SP722.  According to Meek, SEQ ID No. 4 in WO 06/002643 is the sequence of the wild-type enzyme from Bacillus SP722, and there are alpha-amylases that are variants exhibiting at least 90% identity with that sequence (page 7, paragraphs [0142] and [0145]).  These alpha-amylases are for inclusion in a cleaning composition (page 7, paragraph [0141]).  It would have been obvious that the wild type amylase of claim 1 of `627 reads on the amylase of instant claim 1 since the wild type amylase from Bacillus SP722 having activity in breaking alpha-1.4-glycosidic bonds is SEQ ID No. 4 in WO 06/002643 which corresponds to SEQ ID NO:2 of instant claims 1 and 18 (see page 14, lines 26-29 of the instant specification).  
Claim 1 of `627 further recites that the cleaning composition comprises a cleaning adjunct.  Claim 8 of `627 recites that the cleaning adjunct comprises a non-soap anionic surfactant, claim 9 of `627 further recites that the non-soap anionic surfactant is part of a surfactant system comprising non-soap anionic surfactant and nonionic surfactant, and claim 10 recites that the weight ratio of non-soap anionic surfactant to nonionic surfactant is from 100:1 to 1:1.  These claims meet limitations of the cleaning adjunct of instant claim 1.  It would have been obvious to apply the limitations of claims 8-10 of `627 to the other claims of `627.  Therefore, the claims of `627 (incorporating the limitations of claims 8-10 of `627) are drawn to a cleaning composition that is comparable to the instant claims as they comprise the claimed glycogen-debranching enzyme, the claimed amylase, and the claimed cleaning adjunct.
The claims of `627 in view of Meek differ from the instant claims in that they do not recite that the surfactant system (see claim 9 of `627) is from 12% to 40% by weight of the cleaning composition.  Bastigkeit discloses a enzymatic detergent composition having high water content, wherein the detergent composition includes an amylase enzyme component, a nonionic surfactant component, an anionic surfactant component, and a liquid carrier (abstract; page 1, paragraph [0007]).  The amylase enzyme component may be an alpha-amylase (page 2, paragraph [0015]).  In addition to the amylase enzyme component, the detergent composition of Bastigkeit may also include one or more additional enzymes such as an enzyme mixture of protease and amylase, wherein useful amylases include isoamylases (page 2, paragraphs [0016]-[0017]).  Bastigkeit teaches that the nonionic surfactant will generally comprise from about 0.5% to 10% by weight of the composition, and more preferably from about 0.5% to about 5.0% by weight (page 2, paragraph [0018]).  The anionic surfactant will generally comprise from about 0.5% to 15.0% by weight of the composition, preferably from about 0.5% to about 10.0% by weight (page 3, paragraph [0029]).  This signifies that the surfactants will generally comprise about 1.0% to about 25.0% by weight of the composition (addition of lower and upper limits for the nonionic surfactant and the anionic surfactant), and more preferably from about 1.0% to about 15.0% by weight (addition of lower and upper limits for the nonionic surfactant and the anionic surfactant preferred ranges).   
It would have been obvious to the person of ordinary skill in the art to have included the surfactant system at about 1.0% to about 25.0% by weight of the cleaning composition of the claims of `627 since this weight percentage of the combination of an anionic surfactant and a nonionic surfactant is taught in Bastigkeit as suitable for an enzymatic detergent composition that is comparable to the claims of `627 as they comprise amylase, e.g. alpha-amylase, and one or more other enzymes.  Since the range of about 1.0% to about 25.0% overlaps with the claimed range of ‘from 12% to 40%,’ then the claims of `627 in view of Meek and Bastigkeit render obvious instant claims 1-3, 5, and 18.
Regarding instant claim 6, the claims of `627 differ from instant claim 6 in that they do not recite that the glycogen-debranching enzyme is obtainable from Pseudomonas, Corneybacterium glutamicum, or E. coli.  However, Rybak discloses providing an L-amino acid-producing bacterium of the Enterobacteriaceae family, wherein the bacterium has been modified so that the glycogen biosynthesis pathway is disrupted (page 1, paragraph [0014]).  Rybak teaches that the glgX gene encodes glycogen phosphorylate-limit dextrin α-1,6-glucohydrolase (page 3, paragraph [0050]).  The glgX gene is located between two genes on the chromosome of E. coli K-12 (page 3, paragraph [0050]).  Thus the enzyme encoded by the glgX gene is obtainable from E.coli, thereby meeting a limitation of instant claim 6.  The amino acid sequence of the glycogen phosphorylase-limit dextrin α-1,6-glucohydrolase encoded by the glgX gene is shown in SEQ ID NO:16 (page 3, paragraph [0050]).  SEQ ID NO:16 of Rybak has 100% query match with SEQ ID NO:1 of instant claim 1, as found in a sequence search (see rejection under 35 U.S.C. 103 above).  As pointed out above, SEQ ID NO:1 of instant claim 1 is the same as SEQ ID NO:1 of claim 1 of `627.  Therefore, the enzyme encoded by the glgX gene is the glycogen-debranching enzyme of claim 1 of `627.  From Rybak, it is obvious to the person of ordinary skill in the art that the glycogen-debranching enzyme having the amino acid sequence of SEQ ID NO:1 of claim 1 of `627 is obtainable from E. coli.  Therefore, the claims of `627 in view of Meek, Bastigkeit, and Rybak render obvious instant claim 6.
Regarding instant claim 8, the claims of `627 differ from instant claim 8 in that they do not recite that the surfactant system further comprises an alkoxylated alkyl sulfate surfactant and mixtures thereof.  However, Sone discloses a detergent composition which comprises (a) at least one surfactant, (b) at least one starch debranching enzyme that can be isoamylase, and optionally (c) alpha-amylase (abstract).  In one example, the detergent composition of Sone comprises sodium alkylethoxylate sulfate (column 8, lines 60-64), reading on ‘alkoxylated alkyl sulfate surfactant’ (see page 20, lines 13-14 teaching that preferably the alkoxylated alkyl sulphate is an ethoxylated alkyl sulphate).  It would have been obvious to have included sodium alkylethoxylate sulfate in the cleaning composition of the claims of `627 in view of Meek and Bastigkeit, since Sone teaches that surfactant for inclusion in one example of their invention that is comparable to the cleaning composition of the claims of `627 as they both comprise enzymes (including amylase) and at least one surfactant for the purpose of cleaning.  Therefore, the claims of `627 in view of Meek, Bastigkeit, and Sone render obvious instant claim 8.
Regarding instant claim 10, claim 1 of `627 includes the limitation of instant claim 10.
Regarding instant claim 11, claim 13 of `627 corresponds to it.
Regarding instant claim 12, claim 19 of `627 recites that the cleaning composition further comprises at least one additional enzyme selected from a group that includes a protease.  The protease embodiment of claim 19 of `627 speaks to instant claim 12.
Regarding instant claim 17, the claims of `627 differ from instant claim 17 in that they do not recite that the cleaning composition further comprises a second amylase exhibiting at least 95% sequence identity with the amino acid sequence of a wild-type enzyme from Bacillus sp. 707 (see ‘Claim Interpretation’ section above).  However, Meek teaches that their cleaning compositions can comprise one or more enzymes which provide cleaning performance and/or fabric care benefits (page 7, paragraph [0141]).  The list of examples of suitable enzymes in Meek include amylases, and mixtures of the examples of suitable enzymes (page 7, paragraph [0141]).  Suitable alpha-amylases taught in Meek include variants derived from Bacillus sp.707, whose sequence is shown as SEQ ID NO:2, preferably comprising one or more of five mutations (M202, M208, S255, R172, M261) (page 7, paragraphs [0142] and [0146]).  SEQ ID NO:2 of Meek has 485 amino acids (page 15), and thus a variant comprising one to five mutations has about 99.0% to 99.8% sequence identify with the amino acid sequence of the enzyme from Bacillus sp. 707 [Calculation: one mutation 484/485 x 100 = 99.8%; five mutations 480/485 x 100 = 99.0%].  It would have been obvious to have further included an alpha-amylase that is a variant derived from Bacillus sp. 707 as disclosed in Meek (99.0% to 99.8% sequence identity with the wild-type enzyme from Bacillus sp. 707, reads on ‘at least 95% sequence identify’) in the cleaning composition of the claims of `627 in view of Meek and Bastigkeit.  One of ordinary skill in the art would have been motivated to further include that alpha-amylase (reading on a ‘second amylase’) since Meek indicates that the enzymes they disclose, including the alpha-amylase variant derived from Bacillus sp. 707, provide cleaning performance (page 7, paragraph [0141]), which is a benefit which would have been desired for the invention of the claims of `627.  Therefore, the claims of `627 in view of Meek and Bastigkeit read on instant claim 17.
Claim 14 of `627 is drawn to a method of making the cleaning composition of claim 1 of `627.  However, since the method results in the cleaning composition, then it encompasses the claimed composition.  Claims 15-18 are drawn to a method of cleaning a surface using the composition of claim 1 of `627.  Since they set forth the cleaning composition, then they set forth the claimed composition.   
 This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed June 3, 2022, with respect to the objections of claims 1-3, 5, 6, 8, 10-12, 17, and 18 have been fully considered and are persuasive.  The claim objections have been overcome by the amendments of claims 1, 17, and 18.  Therefore, the claim objections have been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 112(a) of claim 17.  Applicant asserts that the rejection should be withdrawn in view of the claim amendments.  Though claim 17 has been amended to delete the recitation of the amino acid sequence shown in SEQ ID NO:7, claim 17 still recites “Bacillus SP707.”  The rejection under 35 U.S.C. 112(a) can be overcome by deleting “SP707” in the last line of claim 17, and inserting “sp. 707” in its place.
Applicant’s arguments are also unpersuasive with respect to the rejection under 35 U.S.C. 103.  Applicant cites column 3, lines 9-16 of Sone for disclosing a proviso which Applicant asserts the Office Action fails to address.  In particular, that cited passage of Sone discloses that when alpha-amylase is additionally used in the Sone detergent composition, the starch debranching enzyme and the alpha-amylase are contained in the composition in an amount such that an activity ratio is in a preferred range.  Applicant asserts that the Office Action fails to address this proviso upon proposing substitutions for the starch debranching enzyme and the optional alpha-amylase of Sone.  However, the proviso regarding the activity ratio in Sone is a preference given that Sone discloses that the activity ratio is “in the range of preferably…” (column 3, line 14; emphasis added), and thus is not a required limitation in Sone when including an alpha-amylase in their detergent composition.  Therefore, the Office Action does not need the preferred embodiment regarding the activity ratio when setting forth that is would have been obvious to substitute the starch debranching enzyme and the alpha-amylase of Sone with the enzymes of Rybak and Meek, respectively, to render obvious inclusion of the claimed glycogen-debranching enzyme and the claimed amylase in the detergent composition of Sone.  Moreover, the instant claims do not recite any amounts or activity levels of the claimed glycogen-debranching enzyme and the claimed amylase.  Therefore, the activity ratio of the enzymes in Sone does not need to be addressed in rendering obvious the instant claims.  As such, the Examiner disagrees with Applicant’s assertion that by failing to address Sone’s proviso for compositions that include the optional alpha-amylase, the Office Action fails to provide an adequate rational underpinning to support a legal conclusion of obviousness.
Additionally, Applicant maintains that the originally filed Specification elaborates that the claimed cleaning composition can demonstrate unexpected effectiveness at cleaning chemically complex soil materials due to at least the claimed combination of the recited amylase from Bacillus SP722 and the glycogen-debranching enzyme having SEQ ID NO:1.  As an example, Applicant cites the data in the first table on page 54 of the specification to show that as the concentration of amylase is increased, the incremental increase in cleaning performance reaches a plateau, where further benefit in stain removal is not commensurate with the increase in concentration of amylase.  Applicant points out that where 0.65 ppm of the asserted claimed amylase is employed without the asserted claimed debranching enzyme (isoamylase in the table), the Stain Removal Index (SRI in the table) can be 44.1, whereas when the amount of the amylase is doubled to 1.3 pp, the further increase in Stain Removal Index is only 7.3 (i.e. 16.5% increase, though 100% increase in amylase amount).  However, this evidence is not persuasive since the instant claims do not have any limitation regarding the concentration of the amylase.  Since the instant claims do not have any limitation regarding the concentration of the amylase, then it is unclear how the evidence regarding the stain removal with the increase in concentration of amylase demonstrates an unexpected result of the claimed composition.  
Applicant also points out that where the amount of the debranching enzyme (isoamylase) (at 0.65 ppm) is employed without the amylase, the Stain Removal Index is 14.8, whereas including 0.65 ppm of the asserted claimed debranching enzyme (isoamylase) in conjunction with 0.65 ppm of the asserted claimed amylase can achieve a Stain Removal Index of 54.9.  Thus the Stain Removal Index increased by 10.8 (i.e. a 24.5% increase) in comparison to employing the amylase alone, and the Stain Removal Index increased by 40.1 (i.e. a 271% increase) in comparison to employing the debranching enzyme alone.  However, the increase in the Stain Removal Index by using the combination of enzymes as compared to using each enzyme individually, would have been expected since each of the enzymes is an active agent for removing a stain, but catalyzing different reactions, and thus the use of the two enzymes together would have been expected to remove a stain to a greater degree as they would have catalyzed different reactions.  In particular, the glycogen-debranching enzyme has activity to 1,6-glucosidic linkages whereas the amylase has activity to alpha-1,4-glycosidic bonds, thereby acting on the stain by different mechanisms, and thus their use together would have been expected to be superior than their individual parts in removing the stain.  The sum of the Stain Removal Index of 0.65 ppm isoamylase and the Stain Removal Index of 0.65 ppm amylase is 58.9; thus the Stain Removal Index of 54.9 for the combination of 0.65 ppm amylase and 0.65 ppm isoamylase, slightly lower than the sum of 58.9, would have been expected.  As pointed out in MPEP 716.02(a)(I), “…a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.”  Since the result of the combination of the two enzymes of the top table on page 54 of the specification are expected, then Applicant has not persuasively overcome the prima facie case of obviousness.  
Moreover, it is unclear whether the amylase used in the experiment (to obtain the data in the first table on page 54) is the claimed amylase.  The specification indicates that the amylase in the example is StainzymeTM (page 53, line 27).  It is unclear that StainzymeTM has activity to alpha-1,4,-glycosidic bonds and exhibits at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2.  Therefore, it is unclear whether the results shown in the top table on page 54 of the specification are commensurate in scope with the instant claims.  As indicated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”
Applicant further argues that the unexpected results of the claimed composition can be more pronounced as the chemical complexity of the stains increases, citing the tables on page 54 of the specification.  Applicant asserts that the lower Stain Removal Index values for the salad dressing examples than the tapioca starch examples in the tables on page 54 can demonstrate the increased difficulty of removing such soils.  Applicant describes the data on the second table on page 54 of the specification, pointing out that doubling the amylase (the only enzyme) from 0.65 ppm to 1.3 ppm reduces the Stain Removal Index from 6.1 to 6.0.  In contrast, including 0.65 ppm of the debranching enzyme in conjunction with 0.65 ppm of the claimed amylase can achieve a Stain Removal Index of 8.8.  However, as discussed above, the increase in Stain Removal Index by using the combination of the enzymes would have been expected because each enzyme acts on the stain by different mechanisms.  Furthermore, it is unclear that the data on the tables on page 54 of the specification are commensurate in scope with the claims since it is unclear whether the amylase is the claimed amylase, as pointed out in the preceding paragraph.  Therefore, Applicant’s arguments regarding unexpected results are unpersuasive.
As such, the rejection under 35 U.S.C. 103 must be maintained for the reasons of record.
Regarding the non-statutory double patenting rejection over co-pending Application No. 16/270,627, Applicant requests that the rejection be held in abeyance until the claims are confirmed to be in final allowable form.  However, MPEP 804(I)(B)(1) indicates that only objections or requirements to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651           

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651